[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULINGS RE:  REQUESTS FOR PROTECTIVE ORDERS
Motion Number 118 — Motion For Protective Order. The request for an order barring the depositions of Tommy Boylan and Ann Gamble is denied. The two non-party witnesses have not shown that their submitting to depositions will subject them to annoyance, embarrassment, harassment, or will place an undue burden on them or will invade their rights of privacy. Each is cognizant of facts CT Page 4168 which are relevant to this divorce proceeding.
Motion Number 124 — Motion For Protective Order. The defendant should produce photographs and videotapes she intends to use at trial. She should produce her personal credit card statements. She need not produce statements belonging to others.
Motion Number 126 — Motion To Quash Subpoena Duces Tecum Directed to Tommy Boylan and Ann Gamble. The request to bar the depositions of Tommy Boylan and Ann Gamble is denied. The request to bar the production of documents is granted in part.
The subpoena duces tecum appears to be a fishing expedition into the papers of persons and entities who are not parties to this divorce case. The plaintiff has not shown, except as to the items described below, how the expedition will lead to evidence that will be of consequence to a determination of the case.
The deponents should produce all documents relating to the purchase and financing of the 1993 Toyota. They should produce leases signed by Kristin Koren in a personal capacity.
Motion Number 127 — Motion To Quash Subpoena Duces Tecum Directed to Kristin Koren. The defendant should produce her own bank statements, diaries, and records but not the statement's or records of Aventura Pictures.
Motion Number 129 — Motion To Quash Subpoena Duces Tecum; Alternative Motion For Protective Order. Aventura Pictures need not produce the documents which relate to the account of Aventura Pictures. The deposition testimony of the non-party witness is not limited at this time.
THIM, JUDGE